Case 3:20-cv-05217-BRM-ZNQ Document 8 Filed 10/14/20 Page 1 of 3 PageID: 169




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
ANDREA CUMMINGS,                          :
                                          :
            Plaintiff,                    :   Case No. 3:20-5217 (BRM) (ZNQ)
                                          :
      v.                                  :
                                          :
SOMERSET COUNTY JAIL, et al.,             :   MEMORANDUM & ORDER
                                          :
            Defendants.                   :
_________________________________________ :

       Plaintiff is a state inmate currently incarcerated at the Edna Mahan Correctional Facility

for Women in Clinton, New Jersey. She is proceeding pro se with a civil rights complaint pursuant

to 42 U.S.C. § 1983. Plaintiff has applied to proceed in forma pauperis. For the following reasons,

the application to proceed in forma pauperis is denied without prejudice and this matter is

administratively terminated.

       A prisoner who seeks to bring a civil action in forma pauperis must submit an affidavit,

including a statement of all assets, which states the prisoner is unable to pay the applicable filing

fee. See 28 U.S.C. § 1915(a)(1). The prisoner must also submit a certified copy of his inmate trust

fund account statement for the six-month period immediately preceding the filing of his complaint.

See id. § 1915(a)(2). The prisoner must obtain this statement from the appropriate official of each

prison at which she was or is confined. See id.; see also L.Civ.R. 81.2(b) (“Whenever a Federal,

State, or local prisoner submits a civil rights complaint . . . the prisoner shall also submit an

affidavit setting forth information which establishes that the prisoner is unable to pay the fees and

costs of the proceedings and shall further submit a certification signed by an authorized officer of

the institution certifying (1) the amount presently on deposit in the prisoner’s prison account and,
Case 3:20-cv-05217-BRM-ZNQ Document 8 Filed 10/14/20 Page 2 of 3 PageID: 170




(2) the greatest amount on deposit in the prisoner’s prison account during the six-month period

prior to the date of the certification.”).

        Even if a prisoner is granted in forma pauperis status, she must pay the full amount of the

filing fee of $350.00. See 28 U.S.C. § 1915(b)(1). In each month that the amount in the prisoner’s

account exceeds $10.00, the agency having custody of the prisoner shall assess, deduct from the

prisoner’s account, and forward to the Clerk of the Court, payment equal to 20 % of the preceding

month’s income credited to the prisoner’s account. See id. § 1915(b)(2). The deductions will

continue until the $350.00 filing fee is paid.

        Even if the necessary fees are paid and the complaint is accepted for filing, the Court may

nevertheless immediately dismiss the case. The Court must review the complaint and dismiss it if

it finds that the action is: (1) frivolous or malicious; (2) fails to state a claim upon which relief

may be granted; or (3) seeks monetary relief against a defendant who is immune from such relief.

See id. § 1915(e)(2)(B); see also id. § 1915A(b).

        If the plaintiff has, on three or more prior occasions while incarcerated, brought an action

or appeal in a court that was dismissed on the grounds listed above, she cannot bring another action

in forma pauperis unless he is in imminent danger of serious physical injury. See id. § 1915(g).

        In this case, Plaintiff has not paid the filing fee. Furthermore, Plaintiff’s in forma pauperis

application is incomplete as she has not submitted a certified trust account statement. Therefore,

this matter is administratively terminated. Plaintiff may reopen this action, however, by either

paying the filing fee or submitting a complete in forma pauperis application. Accordingly,

        IT IS on this 14th day of October 2020,

        ORDERED that Plaintiff’s application to proceed in forma pauperis is DENIED without

prejudice; and it is further



                                                  2
Case 3:20-cv-05217-BRM-ZNQ Document 8 Filed 10/14/20 Page 3 of 3 PageID: 171




       ORDERED the Clerk shall ADMINISTRATIVELY TERMINATE this case; Plaintiff

is informed that administrative termination is not a “dismissal” for purposes of the statute of

limitations, and if the case is reopened, it is not subject to the statute of limitations time bar

provided the original complaint was timely; and it is further

       ORDERED Plaintiff may have the above entitled case reopened, if, within thirty (30) days

of the date of the entry of this order, Plaintiff either pre-pays the $400 filing fee or submits to the

Clerk a complete in forma pauperis application; and it is further

       ORDERED upon receipt of a writing from Plaintiff stating that she wishes to reopen this

case and a complete in forma pauperis application or filing fee within the time allotted by this

Court, the Clerk will be directed to reopen this case; and it is further

       ORDERED the Clerk shall serve on Plaintiff by regular U.S. mail: (1) this memorandum

and order; and (2) a blank form application to proceed in forma pauperis by a prisoner in a civil

rights case.



                                                                /s/Brian R. Martinotti
                                                                BRIAN R. MARTINOTTI
                                                                UNITED STATES DISTRICT JUDGE




                                                  3
